Title: From George Washington to John Hancock, 3 October 1777
From: Washington, George
To: Hancock, John



Sir
Camp 20 Miles from Philadelphia October 3d 1777

Yesterday afternoon, I had the honour to receive your Favours of the 30th Ulto with their Inclosures. I was much obliged by the Accounts from the Northern Army, tho’ in general they had reached me before, and I flatter myself we shall soon hear, that they have been succeeded by other fortunate and interesting Events, as the Two Armies by General Gates’s Letter were encamped near each other.
I shall pay due attention to the Resolution you refer me to, and no exertions on my part shall be wanting, to collect what Necessaries I can for the Army. This I am persuaded will be equally attended to by the Honble Board of War, and I hope by care and industry, many supplies may be obtained to relieve our distresses, which in the Articles of Shoes—Stockings and Blankets are extremely great.
Since my Letter of the 29th, no favourable change has taken place in our affairs—On the contrary, we have sustained an additional loss in the capture of the Delaware. She fell into the Enemy’s hands in a day or two after they were in possession of the City, and in a manner not yet well understood. Some have supposed the Crew mutinied, while another report is, that she was disabled in her Rudder by a shot and drove on shore. This misfortune takes off the success of Captain Biddles cruize. I will not dwell longer on the subject. Congress may rest assured all the means in my power shall be employed to put our affairs in a more agreable train and to accomplish the end they so earnestly wish. I have the Honor to be with great respect sir, Your most Obt Sert

Go: Washington


P.S. Inclosed is a Copy of Genl Howe’s Proclamation issued the 28th Ulto.

